— Order denying defendant’s motion to compel plaintiff to elect and to serve an amended complaint reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Subdivision 9, section 258 of the Civil Practice Act does not differ in its effect from subdivision 9, section 484 of the Code of Civil Procedure, as construed by the cases (Carmody’s New York Practice, §§ 170, 180 et seq.), and, therefore, Reed v. Livermore (101 App. Div. 254) is decisive of the question herein. Rich, Young and Carswell, JJ., concur; Lazansky, P. J., and Hagarty, J., dissent.